            Case 2:21-cv-00179-JAD-VCF Document 1 Filed 02/02/21 Page 1 of 8




 1 MATHEW HIGBEE
   Nevada Bar No. 11158
 2 HIGBEE & ASSOCIATES
   3110 West Cheyenne Ave, Suite 200
 3 North Las Vegas, NV 89032
   P: 714-600-8085
 4 F: 866-534-7049
   E: Mhigbee@higbeeassociates.com
 5
   Attorney for Plaintiff, Natalie Davidson
 6
                                UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
                                          RENO DIVISION
 8
   NATALIE DAVIDSON,                            Case No. 2:21-cv-179
 9
                           Plaintiff,
10
     v.
                                                   PLAINTIFF’S COMPLAINT AND
11                                                 DEMAND FOR JURY TRIAL
     MERRICK BANK and EQUIFAX
12
     INFORMATION SERVICES, LLC,
13                         Defendants.

14
            Plaintiff, NATALIE DAVIDSON (“Plaintiff”), by and through her attorneys, and for her
15
     Complaint against Defendants, MERRICK BANK (“MERRICK”) and                        EQUIFAX
16
     INFORMATION , LLC (“EQUIFAX”), (collectively referred to as “Defendants”), hereby
17
     alleges as follows:
18
                                          Nature of the Action
19
            1.      This is an action for actual and statutory damages for violations of the Fair
20
     Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.
21
                                         Jurisdiction and Venue
22
            2.      This Court has jurisdiction under the 15 U.S.C. § 1681p of the FCRA and
23
     pursuant to 28 U.S.C. §§ 1331 and 1337.
24
                                                   1
           Case 2:21-cv-00179-JAD-VCF Document 1 Filed 02/02/21 Page 2 of 8




 1         3.      Venue and personal jurisdiction is proper in this District because Defendants

 2 transact business within this District and a material portion of the events or omissions giving rise

 3 to this claim occurred within this District.

 4                                                Parties

 5         4.      Plaintiff is a natural person at all relevant times residing in Sparks, Nevada sitting

 6 in Washoe County.

 7         5.      At all relevant times, Plaintiff is a “consumer” as that term is defined by 15

 8 U.S.C. § 1681(a)(c).

 9         6.      MERRICK is a financial services company located in South Jordan, Utah and

10 conducts business in the State of Nevada.

11         7.      MERRICK is a “person” at all relevant times as that term is defined by 15 U.S.C.

12 § 1681a(b).

13         8.      MERRICK is a “furnisher” of credit information as that term is described in 15

14 U.S.C. § 1681s-2 et seq.

15         9.      EQUIFAX is business entity with its headquarters located in Atlanta, Georgia

16 and conducts business in the State of Nevada.

17         10.     EQUIFAX is a “person” as that term is defined by 15 U.S.C. § 1681a(b).

18         11.     EQUIFAX is a “consumer reporting agency” (“CRA”) as that term is described

19 by 15 U.S.C. § 1681a(f).

20         12.     At all relevant times, Defendants acted through their agents employees, officers,

21 members, directors, heir, successors, assigns, principals, trustees, sureties, subrogees,

22 representatives and insurers.

23         13.     At all relevant times, credit reports as alleged in this pleading are “consumer

24
                                                     2
            Case 2:21-cv-00179-JAD-VCF Document 1 Filed 02/02/21 Page 3 of 8




 1 reports” as that term is defined by 15 U.S.C. § 1681a(d).

 2                                         Factual Allegations

 3          14.    EQUIFAX has been reporting derogatory and inaccurate statements and

 4 information relating to Plaintiff and Plaintiff’s credit information (hereinafter referred to as

 5 “inaccurate information”).

 6          15.    The inaccurate information of which Plaintiff complains concerns a MERRICK

 7 account/tradeline with an account number ending in 5906 (hereinafter referred to as the

 8 “Account”).

 9          16.    On or about January 7, 2020, Plaintiff and MERRICK agreed to settle the

10 Account for less than the full balance, to be paid in a lump-sum.

11          17.    Plaintiff satisfied the terms of the aforementioned agreement on or about January

12 27, 2020 by timely making the agreed to payment, thereby extinguishing any obligation

13 regarding the Account.

14          18.    Despite the foregoing, EQUIFAX continued to report inaccurate information

15 concerning the Account and, upon information and belief, disseminated credit reports containing

16 said inaccuracies.

17          19.    On or about June 9, 2020, Plaintiff disputed the inaccurate information being

18 reported regarding the Account.

19          20.    Plaintiff’s written dispute, which included a copy of the written settlement

20 agreement, explained that the Account had been settled and paid, and that the credit report failed

21 to accurately reflect the true nature of the Account, specifically the Account status.

22

23

24
                                                     3
            Case 2:21-cv-00179-JAD-VCF Document 1 Filed 02/02/21 Page 4 of 8




 1         21.     Upon information and belief, pursuant to its responsibility in 15 U.S.C. § 1681i,

 2 within five (5) days of Plaintiff disputing the inaccurate information, EQUIFAX notified

 3 MERRICK of Plaintiff’s dispute.

 4         22.     Upon information and belief, EQUIFAX received the results of MERRICK’s

 5 investigation regarding Plaintiff’s dispute.

 6         23.     Upon information and belief, EQUIFAX updated the reporting of the Account

 7 solely based on the information it received from MERRICK in response to Plaintiff’s dispute.

 8         24.     Notwithstanding Plaintiff’s efforts, as of September 17, 2020, EQUIFAX

 9 continued to publish and disseminate inaccurate information concerning the Account.

10         25.     Specifically,    EQUIFAX       continued   to   report   the   Account   status   as

11 “CHARGE_OFF”.

12         26.     The inaccurate information concerning the Account as reported on the credit

13 report negatively reflects upon Plaintiff, Plaintiff’s financial responsibility as a debtor, and

14 Plaintiff’s credit worthiness.

15         27.     Despite Plaintiff’s efforts to date, Defendants have nonetheless deliberately,

16 willfully, intentionally, recklessly, and negligently repeatedly failed to perform responsible

17 reinvestigations of the aforementioned dispute as required by the FCRA. They have additionally

18 failed to remove the inaccurate information and have continued to report the derogatory and

19 inaccurate information about Plaintiff with respect to the Account.

20         28.     If Defendants would have complied with their statutory duties, the inaccurate

21 information regarding the Account would not have been reported.

22         29.     As a result of Defendants’ conduct, Plaintiff has suffered actual damages as

23 inaccurate information being reported on Plaintiff’s credit report have impeded Plaintiff’s ability

24
                                                      4
            Case 2:21-cv-00179-JAD-VCF Document 1 Filed 02/02/21 Page 5 of 8




 1 to obtain credit or favorable terms in financing an interest, caused Plaintiff to incur out of pocket

 2 expenses associated with disputing the inaccurate information only to find the inaccurate

 3 information remains on the credit report, emotional distress and mental anguish associated with

 4 having incorrect derogatory personal information reported on the credit report, and a decreased

 5 credit score, which may result in the inability to obtain credit or favorable terms on future

 6 attempts.

 7

 8                                        COUNT I– EQUIFAX

 9                 Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681e(b)

10         30.      Plaintiff repeats and incorporates by reference into this cause of action the

11 allegations set forth above at Paragraphs 1-29.

12         31.      Pursuant to 15 U.SC. §§ 1681n and 1681o, EQUIFAX is liable to Plaintiff for

13 engaging in the following conduct in violation of 15 U.S.C. § 1681e(b):

14               a. Willfully or negligently failing to employ and follow reasonable procedures to

15                  assure maximum possible accuracy of Plaintiff’s credit report, information, and

16                  file.

17         32.      This conduct was a direct and proximate cause, as well as a substantial factor, in

18 bringing about the injuries, damages, and harm to Plaintiff outlined herein. As a result,

19 EQUIFAX is liable to Plaintiff for the full amount of statutory, actual and punitive damages,

20 attorneys’ fees and costs of litigation, and such relief as may be permitted by law.

21                                       COUNT II – EQUIFAX

22                   Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681i

23         33.      Plaintiff repeats and incorporates by reference into this cause of action the

24
                                                     5
            Case 2:21-cv-00179-JAD-VCF Document 1 Filed 02/02/21 Page 6 of 8




 1 allegations set forth above at Paragraphs 1-29.

 2         34.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, EQUIFAX is liable to Plaintiff for

 3 engaging in the following conduct in violation of 15 U.S.C. § 1681i:

 4               a. Willfully or negligently failing to conduct a proper and reasonable

 5                  reinvestigation concerning the inaccurate information after receiving notice of the

 6                  dispute from Plaintiff, in violation of 15 U.S.C. § 1681i(a);

 7               b. Willfully or negligently failing to provide all relevant information provided by

 8                  Plaintiff regarding the dispute of the inaccurate information to the furnishing

 9                  entities, in violation of 15 U.S.C. § 1681i(a);

10               c. Willfully or negligently failing to review and consider all relevant information

11                  submitted by Plaintiff concerning the dispute of the inaccurate information, in

12                  violation of 15 U.S.C. § 1681(a); and

13               d. Willfully or negligently failing to delete the inaccurate information from

14                  Plaintiff’s credit file after reinvestigation, in violation of 15 U.S.C. § 1681i(a).

15         35.      This conduct was a direct and proximate cause, as well as a substantial factor, in

16 bringing about the injuries, damages, and harm to Plaintiff outlined herein. As a result,

17 EQUIFAX is liable to Plaintiff for the full amount of statutory, actual and punitive damages,

18 attorneys’ fees and costs of litigation, and such relief as may be permitted by law.

19                                       COUNT III– MERRICK

20                Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681s-2(b)

21         36.      Plaintiff repeats and incorporates by reference into this cause of action the

22 allegations set forth above at Paragraphs 1-29.

23

24
                                                       6
           Case 2:21-cv-00179-JAD-VCF Document 1 Filed 02/02/21 Page 7 of 8




 1         37.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, MERRICK is liable to Plaintiff for

 2 engaging in the following conduct in violation of 15 U.S.C. § 1681s-2(b):

 3               a. Willfully or negligently failing to conduct an investigation of the inaccurate

 4                  information that Plaintiff disputed;

 5               b. Willfully or negligently failing to review all relevant information provided to it

 6                  by EQUIFAX concerning Plaintiff’s dispute of the Account;

 7               c. Willfully or negligently failing to report the inaccurate status of the inaccurate

 8                  information to all consumer reporting agencies;

 9               d. Willfully or negligently failing to properly participate, investigate and comply

10                  with the reinvestigations that were conduct by any and all consumer reporting

11                  agencies concerning the inaccurate information disputed by Plaintiff;

12               e. Willfully or negligently continuing to furnish and disseminate inaccurate and

13                  derogatory credit account and other information concerning Plaintiff, or the

14                  Account, to consumer reporting agencies, or other entities, despite knowing that

15                  said information was inaccurate;

16               f. Willfully or negligently failing to comply with the requirements imposed on

17                  furnishers of information pursuant to 15 U.S.C. § 1681s-2.

18                                          Prayer For Relief

19         WHEREFORE, Plaintiff respectfully requests judgment be entered against Defendants

20 for negligent or willful noncompliance with the Fair Credit Reporting Act and prays for the

21 following:

22     a) Actual damages to be proven at trial pursuant to 15 U.S.C. § 1681n(a);

23     b) Statutory damages of $1,000 pursuant to 15 U.S.C. § 1681n(a);

24
                                                       7
            Case 2:21-cv-00179-JAD-VCF Document 1 Filed 02/02/21 Page 8 of 8




 1      c) Punitive damages and equitable relief including, but not limited to, enjoining Defendants

 2          from further FCRA violations, pursuant to 15 U.S.C. § 1681n(a);

 3      d) The costs of instituting this action together with reasonable attorney’s fees incurred by

 4          Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

 5      e) Any further legal and equitable relief as this honorable Court deems just and proper.

 6                                       JURY TRIAL DEMAND

 7          Plaintiff demands a jury trial on all issues so triable.

 8
                                                            Respectfully submitted,
 9
     Dated: February 2, 2021
10                                                          /s/ Mathew Higbee
                                                            MATHEW HIGBEE
11                                                          Nevada Bar No. 11158
                                                            HIGBEE & ASSOCIATES
12                                                          3110 West Cheyenne Ave, Suite 200
                                                            North Las Vegas, NV 89032
13                                                          P: 714-600-8085
                                                            F: 866-534-7049
14                                                          E: Mhigbee@higbeeassociates.com

15                                                          Attorney for Plaintiff, Natalie Davidson

16

17

18

19

20

21

22

23

24
                                                       8
